Judge COZORT
dissenting.
I read N.C. Gen. Stat. § 15A-1445(a)(2) (1988) to provide for an immediate right of appeal by the State if the trial court grants defendant’s motion for a new trial on the ground of newly discovered evidence. In my view, allowing an immediate appeal in this specific situation to determine whether a new trial should be conducted promotes judicial economy.
Thus, instead of dismissing the appeal, I would consider the merits of the appeal. On the merits, I affirm the trial court’s discretionary decision to grant a new trial.